Title: Charles Storer to Abigail Adams, 15 July 1797
From: Storer, Charles
To: Adams, Abigail


        
          dr Madam,
          Boston. 15th. July. 1797:
        
        Pardon my thus abruptly addressing you. I plead the occasion as my apology—
        I am just informed that Mr: Leonard Jarvis expects soon to quit his Office. The Office is considered as a decent livelihood. Were I seeking emolument for myself I might be diffident; but when soliciting for the Interest & happiness of a Parent, I am emboldened, & venture to presume upon your friendship & goodness on the occasion.— For the discretion, prudence, integrity & honor of the Candidate you will not require a voucher from so near a friend as myself—& to the President I hope it will be unnecessary; but allow me to say that for exactness & correctness in accounts none exceed him— May I request you to mention my father to the President—at

the same time presenting him my best respects— Tis said some application has already been made: I would hope how ever mine may not arrive too late—
        With sentiments of esteem & respect, I am, Madm: / Yr: much obliged friend / & humle: servt:
        
          Chas: Storer:
        
      